Citation Nr: 1438261	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-28 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in May 2011 of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue has been recharacterized to include service connection as due to service-connected disabilities in order to comport with the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete    record upon which to decide the Veteran's claim that he is afforded every possible consideration.  

The Veteran contends that his erectile dysfunction is secondary to his service-connected diabetes mellitus.  Presently, the claim file contains a letter from the Veteran's primary care physician, Dr. M.T., which contains no rationale for his assertion that the Veteran's erectile dysfunction is related to his diabetes mellitus.  The claim file also includes the opinion of a January 2011 VA examiner, who concluded that erectile dysfunction was less likely than not due to the Veteran's diabetes, in part because diabetes was diagnosed in 2010 and erectile dysfunction was diagnosed in 2007.  However, the record suggests a history of the Veteran being diagnosed with diabetes in 2008.  The VA examiner also indicated that erectile dysfunction progression resulting from diabetes occurs month to years after the diabetes diagnosis when damage to the nervous system is affected.  The Board notes the Veteran has been granted service connection for peripheral neuropathy due to diabetes.  In light of the above, the Board finds that an additional opinion is necessary.  

Additionally, it appears the RO reviewed VA treatment records from the Cheyenne, Wyoming VA Medical Center (VAMC), but these records are not associated with the paper or electronic claims file to permit Board review.  These records should be associated with the claims file, to include relevant current records as well. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for erectile dysfunction.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, associate with the paper or electronic claims relevant VA treatment records from the Cheyenne, Wyoming VAMC dating from May 2003 to the present.  If any requested records are not available, the Veteran should be notified of such. 

2.  After the above has been completed to the extent possible, forward the claims file to a VA physician to obtain an opinion concerning the Veteran's erectile dysfunction claim.  The claims file and electronic treatment records must be reviewed by the examiner.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled. 

a. The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction is caused by his diabetes mellitus.  The examiner should explain why or why not.  
b. If not caused by diabetes mellitus, the examiner should provide an opinion as to whether the Veteran's erectile dysfunction is permanently worsened beyond normal progression (as opposed to temporary exacerbations) by the diabetes.  The examiner should explain why or why not. 
c. If the erectile dysfunction is permanently worsened beyond normal progression (aggravated) by the diabetes, the examiner should attempt to quantify the degree of aggravation. 

If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  

3.  After the above has been completed to the extent possible and any additional development deemed necessary is completed, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



